Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 101 rejection, applicant has argued that the instant invention cannot be performed mentally or by hand. This argument is not persuasive, since the instantly claimed machine may have its operating state updated by a worker observing the molding machine, noting when its state changes and pressing a button corresponding to the new current operating state, for example. In fact, this is exactly what applicant appears to be attempting to claim with the recent addition of a user-defined operating state.
Applicant further argued regarding the 35 USC 101 rejection that the instantly claimed machine “as a whole is integrated into a practical application because there is an improvement [emphasis applicant’s] to other technology or technical field.” As a first matter, the examiner does not contend that molding is not a practical application. The examiner’s contention is that the claimed subject matter is not integrated into the practical art of molding [emphasis examiner’s]. While the claimed computing equipment takes certain actions in response to a molding machine’s actions, this alone is not an indicia of integration as the relationship is one way only. Integration means that the two components are inextricably linked. As it stands, the claimed molding machine may continue molding in the absence of the computer equipment claimed and the computer equipment could be used to observe change states and patterns of any equipment whatsoever. This argument is not persuasive. Secondly, has repeatedly asserted in arguments that there is an improvement to the prior art to be found in the instant claims. not persuasive. 
Applicant’s arguments regarding the 35 USC 112(a) – written description rejection are persuasive and the rejection will be withdrawn.
Applicant next argues that the 35 USC 112(a) – enablement rejection should be withdrawn because the examiner failed to present any analysis of the Wands factor. This argument is not persuasive as the examiner did analyze the relevant Wands factors. For example, the final office action mailed on 09 October 2020 states at paragraph 10, “[t]he above quoted limitations are set forth in functional terms [examiner’s note: this corresponds to the ‘breadth of claims,’ ‘level of ordinary skill in the art,’ and ‘amount of direction provided by the specification’ Wands factors.]. In this and previous office actions, the examiner has identified in [examiner’s note: this corresponds to the ‘state of the prior art’ and ‘predictability of the prior art’ Wands factors.]. This was hampered by the fact that the above quoted limitations are data per se and only connected to the claimed structure of the machine in the broadest possible manner - as data structures contained within generic computing equipment. Applicant has previously argued that the applied prior art does not teach these limitations and therefore the instantly claimed invention is allowable over the applied prior art. However, neither the instant amended claims, nor the disclosure as originally filed describe the claimed data structure in sufficient detail to distinguish it from the applied prior art [examiner’s note: this corresponds to the ‘nature of the invention,’ ‘level of ordinary skill in the art,’ ‘quantity of experimentation required relative to the disclosure’ and ‘amount of direction provided by the specification’ Wands factors.]. The only Wands factor not explicitly addressed is the existence of a working example. As applicant has not presented the office with a working example, it is difficult to address meaningfully this factor of the Wands analysis. This argument is not persuasive. [Examiner’s note: if it is at all possible to avoid doing so, applicant is requested not to send a working example to the office. The main Patent and Trademark offices are closed due to the ongoing covid-19 pandemic and the examiner is working from home - a small apartment on a high floor. It is very much doubtful that one could get a modern injection molding machine into the examiner’s home, or even up to it in the elevator, which is only rated to carry 1500 pounds.]
Applicant next argues that the 35 USC 112(b) –indefiniteness rejection should be withdrawn because the specification as originally written provides sufficient description of the 
The MPEP at 2173.03 states: 
The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
With this in mind, the examiner once again notes that the claimed limitations at issue are named functionally and only defined self-referentially in the specification as originally filed. If applicant finds fault with the broadest reasonable interpretation of the claims in light of the specification constructed by the examiner, it is applicant’s responsibility to explain, using the words made available in the disclosure as originally filed, why a narrower interpretation than the one provided by the examiner is warranted. To date, applicant has only argued that it is self-evident that these terms are not indefinite. This argument is not persuasive. 
Against the applied prior art, applicant has argued that claims as amended after final overcome the applied prior art. This requires further consideration by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/
Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743